UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1477



HABTAMU PETROS HANDRO,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-374-514)


Submitted:   May 26, 2004                  Decided:   July 13, 2004


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rev. Uduak J. Ubom, Washington, D.C., for Petitioner. Peter D.
Keisler, Assistant Attorney General, Mark C. Walters, Assistant
Director, Arthur L. Rabin, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Habtamu Petros Handro, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)   affirming,    without    opinion,     the   immigration

judge’s denial of his applications for asylum, withholding of

removal, and protection under the Convention Against Torture.

            In his petition for review, Handro raises challenges to

the immigration judge’s determination that he failed to establish

his eligibility for asylum.        To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence    he   presented   was    so   compelling   that    no    reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                   We have

reviewed the evidence of record and conclude that Handro fails to

show that the evidence compels a contrary result.            Accordingly, we

cannot grant the relief that he seeks.

            Additionally, we uphold the immigration judge’s denial of

Handro’s request for withholding of removal.               The standard for

withholding of removal is more stringent than that for granting

asylum.     Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).                To

qualify for withholding of removal, an applicant must demonstrate

“a clear probability of persecution.”          INS v. Cardoza-Fonseca, 480

U.S. 421, 430 (1987).        Because Handro fails to show that he is




                                    - 2 -
eligible   for   asylum,   he   cannot    meet   the   higher   standard   for

withholding of removal.

           Accordingly,    we   deny     the   petition   for   review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            PETITION DENIED




                                       - 3 -